DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. 
In the response filed September 9, 2022, Applicants have elected Group I, claims 1-7, with traverse. Applicants further elect the disease state, spinal cord injury (SCI) and the species of claim 5.  The compound is depicted as follows:

    PNG
    media_image1.png
    251
    334
    media_image1.png
    Greyscale

Based upon the response filed September 9, 2022, the election of the preferred disease state and species of claim 5 is withdrawn; however, the restriction is maintained.
Claims 8-21 are withdrawn from consideration.  These claims are drawn to non-elected subject matter. These claims have not been cancelled. 
Response to Applicants Remarks about 
The Improper Restriction Requirement

 		Applicants state the traversal is on the basis that the Patent Office has not established that it would pose an undue burden to search the entire scope of the claims.  
Applicant asserts that searching and examining Groups I-III together would not create a
serious burden because a search could be made coextensive through a single substructure search.  Although as the Office alleges, the claims of Groups I-III may be directed toward treating different aspects and symptoms of nervous system injuries, a single substructure search would capture the entirety of any related references. 
and the grouping would not be likely to raise different non-prior art issues, in view of the lack of issues described above, Applicant asserts that the grouping indicated above would capably form a single general inventive concept. Applicant asserts that claims 1 and 8-13 would read on this grouping. 
	It is the Examiner's position that:
The compound of the formula is depicted  below:
                     
    PNG
    media_image2.png
    238
    341
    media_image2.png
    Greyscale
;
The method of using are drawn to independent and patentably distinct subject matter. A prior art searched for one method in that particular grouping would not be applicable to the others within the same group.   See Reference U, cited below.  
There is an undue burden to search the entire scope of claims when multiple inventions are claimed.
The requirement is still deemed proper. 
The requirement is therefore made FINAL.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chen et al. (Reference U, cited by the Examiner).
            The instantly claimed invention is taught.  The compound is TM1, a thaliporphine derivative.  Reference U teaches thaliporphine is administered after a traumatic brain injury.  See the entire document.  Especially, page 6, Figure 5.  At page 6, 2nd column, the data showed that TM-1 decreased extensive interstitial edema, infiltration of
inflammatory cells, and the lung injury score. Adrenergic mechanisms may underlie this decrease.    Adrenergic mechanisms signal the pain pathways.  
The compound is depicted below:

    PNG
    media_image3.png
    313
    452
    media_image3.png
    Greyscale
.
		The claims are fully met when R1, R3, R5, and R6 are methyl and R2, R4, and R7 are hydrogen. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Reference U, cited by the Examiner) in view of Joseph (Reference V, cited by the Examiner).
Reference U teaches thaliporphine is administered after a traumatic brain injury.  See the rejection above. Especially, page 6, Figure 5.  At page 6, 2nd column, the data showed that TM-1 decreased extensive interstitial edema, infiltration of inflammatory cells, and the lung injury score. Adrenergic mechanisms may underlie this decrease.    Adrenergic mechanisms signal the pain pathways.   The difference between the instantly claimed invention and the prior art invention is the boldine derivative used in the method of treating an injury to the nervous system.    
Reference V teaches (+)-boldine exhibits pharmacological properties which make it imperative to conduct SAR studies.  At page 31, Reference V teaches boldine has a short half time which makes it very disadvantageous for clinical usefulness.  The search for stable analogues of boldine which retains its activity and useful for therapeutic purposes.  At page 35, Reference V teaches the study is conducted to evaluate the potential of boldine derivations for serotonin receptors.  The secondary aim is to evaluate the extent to which structural changes are tolerated.  Lastly, the synthetic and biological work sets the stage for future optimization studies.  Reference V teaches there is motivation to modify the compounds.   
Representative boldine compounds are depicted as follows:

    PNG
    media_image4.png
    295
    394
    media_image4.png
    Greyscale

Page 29 , Fig. 27;  

    PNG
    media_image5.png
    298
    988
    media_image5.png
    Greyscale
 
Page 32, Fig 29; and 

    PNG
    media_image6.png
    283
    426
    media_image6.png
    Greyscale

Page 33, Fig 31.    At page 35, the 5-HT receptors are implicated in several neuropsychiatric maladies including schizophrenia, depression, anxiety, insomnia and stimulant addiction.  These neuropsychiatric maladies are symptoms of traumatic brain injury (TBI). 
Based upon the teaching of Reference U in view of Reference V, it would have been obvious to one of ordinary skill in the art to substitute an analogue of boldine for the treating an injury to the nervous system. One would have been motivated to formulate the invention with a reasonable expectation of success that development of the invention as instantly claimed would not change the properties of the claimed compounds in a significant way.  
The instant obviousness rejection is based on the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. See MPEP 2144(II). 
The Information Disclosure Statement filed July 2, 2022 has been considered.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                         

                                                                                       /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
10.18.2022